Case 1:20-cv-00430-TFM-B Document 9 Filed 11/02/20 Page 1 of 1                      PageID #: 24




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

 JAMES F. DEMETRIUS,                             )
                                                 )
        Petitioner,                              )
                                                 )
 vs.                                             )   CIV. ACT. 1:20-cv-0430-TFM-B
                                                 )
 MARY COOKS,                                     )
                                                 )
        Respondent.                              )

                         MEMORANDUM OPINION AND ORDER

       On September 15, 2020, the Magistrate Judge entered a report and recommendation which

recommends this habeas corpus petition be consolidated with his earlier filed habeas action, Civ.

Act. No. 1:20-cv-136-TFM-N. See Doc. 6. No objections were filed and mail being sent to the

Petitioner was returned as undeliverable. See Docs. 7, 8.

       After due and proper consideration of all portions of this file deemed relevant to the issues

raised, and there having been no objections filed, the Report and Recommendation of the

Magistrate Judge is ADOPTED as the opinion of the Court. This action is CONSOLIDATED

with Civ. Act. No. 1:20-cv-136-TFM-N. All documents and pleadings are to be filed in 1:20-cv-

136-TFM-N from this date forward.

       The Clerk of Court is DIRECTED to duplicate all documents filed in this matter to the

docket sheet for Civ. Act. No. 1:20-cv-136-TFM-N and is further DIRECTED to place this case

on the administratively closed docket.

       DONE and ORDERED this 2nd day of November, 2020.

                                             /s/Terry F. Moorer
                                             TERRY F. MOORER
                                             UNITED STATES DISTRICT JUDGE



                                           Page 1 of 1
